Case 3:17-cv-01394-NJR-MAB Document 76 Filed 08/04/21 Page 1 of 4 Page ID #415




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

  PAINTERS DISTRICT COUNCIL 58                     )
  401(k) TRUST FUND, et. al.,                      )
                                                   )
                        Plaintiffs,                )
                                                   )   Case No. 3:17-CV-1394-MAB
  vs.                                              )
                                                   )
  QUALITY ASSURED INDUSTRIAL                       )
  COATINGS, LLC,                                   )

                        Defendant.

                             MEMORANDUM AND ORDER

 BEATTY, Magistrate Judge:

        This matter is before the Court to clarify an issue that came up at the last hearing

 in this case on June 7, 2021. By way of background, this case is in the post-judgment stage

 wherein Plaintiffs are seeking to recover on a judgment against Defendant Quality

 Assured Industrial Coatings, LLC (Doc. 54). The Defendant, as the name suggests, is a

 limited liability company or LLC. And the Defendant has elected not to retain counsel

 despite the Court’s previous instruction to do so because a limited liability company

 cannot litigate pro se or be represented by a nonlawyer; it must be represented in

 litigation by a lawyer (See Doc. 42). See also 1756 W. Lake St. LLC v. Am. Chartered Bank, 787

 F.3d 383, 385 (7th Cir. 2015). Here, counsel for Defendant withdrew its representation

 back in 2019 and to date, Defendant has failed to retain any other lawyer to represent it

 in this case. Ms. Beth Johnes is a member of the Defendant, LLC and she has appeared at

 several post-judgment hearings in this case.

                                               1
Case 3:17-cv-01394-NJR-MAB Document 76 Filed 08/04/21 Page 2 of 4 Page ID #416




        The Plaintiffs’ judgment against Defendant totals $64,065.75 (Docs. 53, 54). And

 although a limited liability cannot represent itself pro se, the Defendant cannot simply

 avoid Plaintiffs’ discovery efforts to collect on the judgment by declining to retain an

 attorney. In other words, the Defendant would be rewarded and the Plaintiffs would be

 disadvantaged by Defendants’ failure to comply with this Court’s instruction and with

 the well-settled law that an LLC cannot represent itself. United States v. Alacran

 Contracting, LLC, No. 11 C 50126, 2015 WL 7753069, at *3 (N.D. Ill. Dec. 2, 2015) (“An LLC

 must be represented by counsel to litigate in federal court.”). Indeed, Fed. R. Civ. P. 69(a)

 makes clear that “[i]n aid of the judgment or execution, the judgment creditor . . . whose

 interest appears of record may obtain discovery from any person – including the judgment

 debtor – as provided in these rules or by the procedure of the state where the court is

 located.” (emphasis added). See also Wright & Miller, Federal Practice and Procedure

 Civil 3d § 3014 (1973) (“judgment creditor may obtain discovery from any person,

 including the judgment debtor, in aid of the judgment or execution.”). In other words,

 Ms. Johnes may participate in this case so as to answer and respond to Plaintiffs’

 discovery. The Court previously allowed Ms. Johnes to sit for a judgment debtor exam,

 which it believes is appropriate, given that “[t]he scope of discovery under Rule 69(a) is

 broad, permitting a judgment creditor to obtain discovery not only of the debtor's current

 assets, but also information relating to past financial transactions which could reasonably

 lead to the discovery of concealed or fraudulently transferred assets.” O.H.M

 Resource Recovery Corp. v. Industrial Fuels & Resources, Inc., 1991 WL 146234, *2 (N.D.Ind.

 July 24, 2001) (collecting cases).

                                              2
Case 3:17-cv-01394-NJR-MAB Document 76 Filed 08/04/21 Page 3 of 4 Page ID #417




        However, the Court was mistaken when it told Ms. Johnes at the June 7, 2021

 hearing that she can submit proposed findings of fact and conclusions of law or any sort

 of legal memorandum in connection with the Plaintiffs’ motion to avoid fraudulent

 conveyances (See Doc. 73). This would be tantamount to allowing Ms. Johnes (who is not

 an attorney) to represent the Defendant LLC or permitting the LLC to represent itself pro

 se. Either scenario is not permitted. Alacran Contracting, LLC, No. 11 C 50126, 2015 WL

 7753069, at *3 (an LLC must be represented by counsel to litigate in federal court and

 when an LLC fails to obtain legal counsel after a reasonable opportunity to do so, the

 likely consequence will be the court baring the LLC from further participation in the

 litigation). Accordingly, the materials Ms. Johnes submitted to the Court will not be filed

 on the docket.

        Ultimately, the key here is that the Defendant cannot represent itself pro se in this

 action. While Ms. Johnes can participate in this case to the extent she is answering and

 responding to discovery pursuant to Rule 69, she cannot cross the line into representing

 the LLC as legal counsel. Filing a memorandum with the Court does just that. The

 Defendant LLC has failed to obtain counsel despite being instructed to do so and thus the

 consequence that follows is that it is unable to participate in this litigation. United States

 v. Hagerman, 549 F.3d 536, 538 (7th Cir. 2008) (“But it bears emphasis that at any point in

 a federal litigation at which a party that is not entitled to proceed pro se finds itself

 without a lawyer though given a reasonable opportunity to obtain one, the court is

 empowered to bar the party from further participation in the litigation.”).



                                               3
Case 3:17-cv-01394-NJR-MAB Document 76 Filed 08/04/21 Page 4 of 4 Page ID #418




       The Clerk of Court will not file the materials submitted by Ms. Johnes on the

 Court’s docket. Because all materials were submitted by way of e-mail to the

 undersigned’s proposed documents inbox, the Clerk of Court need not return the

 materials. Ms. Johnes may appear at Court scheduled status conferences as a witness, but

 the Defendant must obtain legal counsel if the entity wishes to contest Plaintiffs’

 pleadings in any form.

       IT IS SO ORDERED.


       DATED: August 4, 2021
                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                United States Magistrate Judge




                                            4
